internal_revenue_service number release date index number --------------------------- -------------------------------- ------------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc tege eb qp3 plr-110936-15 date date entity a church entity b entity c ------------------------------------------------------------------------------------------------- --------------------------- -------------------------------- ------------------------------------------------------------------------ ------------ entity d ------------------------------ ------------------------------- entity e plan ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- plan ------------ state --------- city dear ----------------------------------- this letter responds to your letter dated date supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative requesting a ruling that plan1 and plan are church plans within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested entity a was established as a non-profit corporation under the provisions of a public act of state under its articles of incorporation entity a was organized exclusively for educational_purposes and is exempt from federal income_taxation under sec_501 further under its articles of incorporation entity a is to be a church plr-110936-15 university and is to be supported and controlled by entity b a religious_order of the church the official directory of the archdiocese of city includes entity a as a church university according to entity a’s bylaws entity c is the founder and religious sponsor of entity a entity a’s bylaws mandate that entity a be managed and operated in accordance with the teachings tradition and canon law of the church additionally the bylaws indicate that they shall be interpreted in accordance with the ecclesiastical laws and regulations of the church the stated mission of entity a is to instill in its students the church’s religious humanistic values intellectual inquiry a respect for diversity and a commitment to serving others through a liberal arts education integrated with career preparation based on the truths and principals recognized within the church tradition entity d is entity a’s sole member entity d is a not-for-profit organization of professionals directing and monitoring entity b’s ministries in north america entity d is led by women religious that help to ensure that the institutional ministries are managed in accordance with the social teachings of the church it is thus by way of entity d that entity b is able to disseminate its values as a ministry of the church entity a’s bylaws reserve certain powers to entity d to initiate and approve certain actions related to entity a’s governance philosophy mission or purpose corporate structure business and secular affairs and educational affairs and policies and appointment or removal of members of entity a’s board_of trustees entity a’s bylaws require that the board_of trustees be made up of not fewer than thirteen members all of which are appointed by entity d currently the board_of trustees is made up of twenty-seven members ten of whom are members of the clergy and women religious and all of whom are professed adherents to the church the board_of trustees has general supervision and control_over the property business and fiscal affairs of entity a adoption of an annual budget evaluating the annual performance of the president and the conferment of all degrees however under entity a’s bylaws the board’s actions are subject_to the authority reserved to entity d inherent in its general supervision and control_over the business and fiscal affairs of entity a the board_of trustees has authority to establish benefit plans on behalf of entity a’s employees entity a has adopted plan and plan for the benefit of entity a’s employees or their beneficiaries plr-110936-15 plan and plan were established effective date and are intended to satisfy the requirements of an arrangement described in sec_403 participation in plan and plan is limited to employees of entity a or of any other employer required to be aggregated with entity a under sec_414 currently only entity a’s employees participate in plan and plan no participants in the plans are considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 all eligible participants are employed by entity a and none of the plans include employees of for profit entities entity a has established an official committee entity e the principal purpose or function of which is the administration of plan and plan entity e is composed of the president and all vice presidents of entity a entity e is responsible for overseeing the plans as well as approving any proposed modification or amendment to a plan all members of entity e are professed adherents to the church in accordance with revproc_2011_44 2011_39_irb_446 notice to interested persons with reference to plan and plan was provided on date these notices explained the consequences of church_plan status entity a has not made an election under sec_410 to be subject_to the same requirements as non-church plans based on the foregoing you request the following rulings plan is a church_plan within the meaning of sec_414 effective january plan is a church_plan within the meaning of sec_414 effective date and sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 sec_414 provides that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 sec_414 provides that the term church_plan also does not include a plan if less than substantially_all of the individuals covered under the plan are individuals described in sec_414 or sec_414 or their beneficiaries plr-110936-15 sec_414 provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation sec_414 further provides that an employee of a church_or_convention_or_association_of_churches also includes an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan including a sec_403 plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 by virtue of the organization’s control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plr-110936-15 administration or funding or both of the plan must be by an organization described in sec_414 to be described in sec_414 an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches entity a is a non-profit corporation which is exempt from federal tax under sec_501 as an organization described in sec_501 entity a was organized exclusively for educational_purposes the stated mission of entity a is to instill in its students religious humanistic values intellectual inquiry a respect for diversity and a commitment to serving others through a liberal arts education integrated with career preparation based on the truths and principals recognized within the church tradition entity a is to be a church university the official directory of the archdiocese of city includes entity a as a church university entity a is governed by entity d in accordance with entity a’s bylaws included within the powers granted to entity d through entity a’s bylaws is the appointment of the board_of trustees of entity a the board_of trustees is made up of twenty-seven members ten of whom are members of the clergy and women religious and all of whom are professed adherents to the church the board_of trustees has authority to establish benefit plans on behalf of entity a’s employees as appointed by the board_of trustees entity e administers plan sec_1 and entity e is composed of the entity a’s president and all its vice presidents in view of the common religious bonds between entity a and the church the inclusion of entity a in the official directory of the archdiocese of city as a church university and the fact that entity d is the sole member of entity a we conclude that entity a is associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 that the employees of entity a meet the definition of employee under sec_414 and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches the principal purpose or function of entity e is the administration of plan and plan the members of entity e are appointed by the board_of trustees and all members are professed adherents to the church because entity e is associated with the church we conclude that entity e is an organization described in sec_414 accordingly with respect to your ruling requests we conclude that plan and plan are church plans under sec_414 plr-110936-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto these rulings express no opinion with respect to whether plan or plan satisfies the requirements of sec_403 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely s joyce kahn branch chief acting qualified_plans branch tax exempt and government entities
